 VINCENT
/METRO TRUCKING
, LLC
 355 NLRB No. 50 
289
Vincent/Metro Trucking, LLC 
and
 United Food and 
Commercial Workers Local 789.  
Case 18ŒCAŒ
18935 
July 13, 2010 
DECISION
 AND
 ORDER BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER 
 AND BECKER On June 25, 2009, Administrative Law Judge Bruce D. 
Rosenstein issued the attached
 decision.  The Respondent 
filed exceptions and a supporting brief.   
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions
1 and brief and has decided to 
affirm the judge™s rulings, findings,
2 and conclusions and 
to adopt the recommended Order as modified.   
REMEDY
 For the reasons set forth in 
Caterair International, 
322 
NLRB 64 (1996), we find that 
an affirmative bargaining 
order is warranted in this case as a remedy for the Re-
spondent™s unlawful withdrawal of recognition. The 

Board has held that an affirmative bargaining order is 
ﬁthe traditional, appropriate remedy for an 8(a)(5) refusal 
to bargain with the lawful 
collective-bargaining represen-
                                                          
 1 No exceptions were filed to the 
judge™s recommended remedy.  No 
exceptions were filed to the judge™s 
dismissal of the allegation that the 
Respondent violated Sec. 8(a)(5) and (1) of the Act by failing to exe-

cute a collective-bargaining agreement, or to the judge™s finding that 
the Respondent violated Sec. 8(a)(5) 
and (1) by violating the parties™ 
Board-approved settlement agreement. 
2 We agree with the judge™s finding that the Respondent violated 
Sec. 8(a)(1) of the Act by soliciting employees to sign affidavits, which 
the Respondent initiated, prepared, 
distributed, and collected, stating that the employees no longer wanted the Union to represent them.  An 

employer may not ﬁinitiate a decer
tification petition, solicit signatures 
for the petition or lend more than 
minimal support and approval to the 
securing of signatures . . . .ﬂ
 Sociedad Española de Auxilio Mutuo Y 
Beneficencia de P.R.
, 342 NLRB 458, 459 (2004), quoting 
Eastern 
States Optical Co.
, 275 NLRB 371, 372 (1985).  In addition, the record 
shows that the Respondent ordered at least one of its employees (Xiao 

Dong Wang) to sign the affidavit. 
Member Schaumber acknowledges that
 the judge™s findings in re-
gard to the employee affidavits and 
the Respondent™s subsequent with-
drawal of recognition from the Union 
are consistent with extant Board 
lawŠsee e.g. Hearst Corporation
, 281 NLRB 764 (1986), affd. mem. 
837 F.2d 1088 (5th Cir. 1988). Member Schaumber applies extant law 

to decide this case and he joins in finding that the Respondent unlaw-
fully withdrew rec
ognition from the Union.  In
 his view, however, even 
unfair labor practices such as those in this case might not taint a peti-

tion (or other expression of
 employee sentiment such as the affidavits 
in this case) if there was affirma
tive evidence that a 
majority of unit 
employees both signed the petition (or 
affidavit) and were unaffected 
by the unlawful conduct. There was no such showing in this case.  
tative of an appropriate unit 
of employees.ﬂ  Id. at 68.
3  In several cases, however, the 
U.S. Court of Appeals for 
the District of Columbia Circuit has required that the 
Board justify, on the facts 
of each case, the imposition of 
such an order.  See, e.g., 
Vincent Industrial Plastics v. 
NLRB, 209 F.3d 727 (D.C. Cir. 2000); 
Lee Lumber & 
Bldg. Material v. NLRB, 
117 F.3d 1454, 1462 (D.C. Cir. 
1997); and 
Exxel/Atmos v. NLRB, 
28 F.3d 1243, 1248 
(D.C. Cir. 1994).  Although the judge recommended an 
affirmative bargaining order to remedy the Respondent™s 

unlawful withdrawal of reco
gnition, he did not justify 
imposition of such an order as required by the U.S. Court 
of Appeals for the District of Columbia Circuit.  Thus, 
for the reasons stated below, 
we agree with the judge that 
an affirmative bargaining orde
r is warranted on the facts 
of this case.    
In Vincent, supra, the court summarized its requirement 
that an affirmative bargaining order ﬁmust be justified by a 

reasoned analysis that includes an explicit balancing of 
three considerations: ‚(1) the employees™ Section 7 rights; 
(2) whether other purposes of the Act override the rights of 

employees to choose their bargaining representatives; and 
(3) whether alternative remedies are adequate to remedy 
the violations of the Act.™ﬂ  Id. at 738.  
Consistent with the court™s requirement, we have ex-
amined the particular facts of
 this case as the court re-
quires and find that a balancing of the three factors war-

rants an affirmative bargaining order.  
(1) An affirmative bargaining order in this case vindi-
cates the Section 7 rights of the unit employees who were 

denied the benefits of collective bargaining by the Re-
spondent™s withdrawal of 
recognition and resulting re-
fusal to collectively bargain with the Union.  At the same 
time, an affirmative bargaining order, with its attendant 
bar to raising a question concerning the Union™s continu-

ing majority status for a reasonable time, does not unduly 
prejudice the Section 7 rights of employees who may 
oppose continued union representation, because the dura-

tion of the order is no longer than is reasonably necessary 
to remedy the ill effects of 
the violation.  Because the 
Union was never given an opportunity to reach a succes-

sor agreement with the Respondent, it is only by restor-
ing the status quo ante and requiring the Respondent to 
bargain with the Union for a reasonable period of time 

                                                          
 3 Member Schaumber does not agre
e with the view expressed in 
Caterair International
 that an affirmative bargaining order is ﬁthe tradi-
tional, appropriate remedyﬂ for an 8(
a)(5) violation, although he recog-
nizes that the view expressed in 
Caterair International
 represents ex-
tant Board law.  See 
Flying Foods
, 345 NLRB 101, 109 fn. 23 (2005).  
He agrees with the District of Co
lumbia Circuit that a case-by-case 
analysis is required to determine 
if the remedy is appropriate.  
Alpha 
Associates, 344 NLRB 782, 787 fn. 14 (2005).  He further finds that 
imposing a bargaining order here is
 appropriate under that analysis. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 290 
that the employees will be able to fairly assess for them-
selves the Union™s effectiveness as a bargaining repre-
sentative. 
(2) An affirmative bargaini
ng order also serves the 
policies of the Act by fostering meaningful collective 
bargaining and industrial peace.  That is, it removes the 
Respondent™s incentive to delay bargaining in the hope 

of discouraging support for the Union.  It also ensures 
that the Union will not be pressured by the Respondent™s 
withdrawal of recognition to achieve immediate results at 

the bargaining table following the Board™s resolution of 
its unfair labor practice charges and issuance of a cease-
and-desist order.  Providing this temporary period of 
insulated bargaining will also afford employees a fair 
opportunity to assess the Union™s performance in an at-

mosphere free of the Respondent™s unlawful conduct. 
(3) A cease-and-desist order, alone, would be inade-
quate to remedy the Respondent™s withdrawal of recogni-

tion and refusal to bargain 
with the Union because it 
would allow another such challenge to the Union™s major-
ity status before the taint of the Respondent™s previous 

unlawful withdrawal of recognition dissipated.  Allowing 
another challenge to the Union™s majority status without a 
reasonable period for bargaining would be particularly 

unfair given that the litigation of the Union™s charges took 
almost a year and, as a resu
lt, the Union needs to reestab-
lish its representative status with unit employees.  Indeed, 

permitting a decertification pe
tition to be filed immedi-
ately might very well allow the Respondent to profit from 
its own unlawful conduct.  We find that these circum-

stances outweigh the temporary impact the affirmative 
bargaining order will have on the rights of employees who 
oppose continued union representation. 
For all the foregoing reasons, we find that an affirmative 
bargaining order with its temporary decertification bar is 

necessary to fully remedy the violations in this case.  In 
order to provide employees with the opportunity to fairly 
assess for themselves the Union's effectiveness as a bar-

gaining representative, the ba
rgaining order requires the 
Respondent to bargain with 
the Union for 
a reasonable 
period of time.  See, e.g., 
Spectrum Health-Kent Com-
munity Campus
, 353 NLRB 996 (2009).  In accord with 
the case law, we have accordingly modified the judge™s 
recommended bargaining order so that it is not limited to 

a predetermined period.
4                                                           
 4 We have also modified the judge™s recommended Order to reflect 
the Board™s standard language for notice reading.  
Homer D. Bronson 
Co., 349 NLRB 512, 515Œ516 (2007), enfd. mem. 273 Fed.Appx. 32 
(2d Cir. 2008). 
This remedy is appropriate where the violations are sufficiently seri-
ous and widespread that reading of th
e notice is considered necessary to 
enable employees to exercise their 
Section 7 rights free of coercion.  
See Homer D. Bronson Co.
, supra. Here, the Respondent™s unfair labor 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Vin-

cent/Metro Trucking, LLC, Minneapolis, Minnesota, its 
officers, agents, successors, and assigns, shall take the 
action set forth in the Order as modified.   
1. Substitute the following for paragraph 2(b). 
ﬁ(b) Recognize and, on re
quest, bargain collectively 
with the Union as the exclusiv
e representative of the Re-
spondent™s employees in the 
following appropriate unit 
with respect to wages, hours, and other terms and condi-
tions of employment and, if
 an agreement is reached, 
embody it in a signed document:  
 Respondent™s regularly scheduled full and part-time 

drivers excluding office clerical employees, guards, and 
supervisory employees as defined by the National La-

bor Relations Act, as amended.ﬂ  
 2. Insert the following as paragraph 2(d) and reletter 
the subsequent paragraph. 
ﬁ(d)  Within 14 days after service by the Region, hold 
a meeting or meetings, scheduled to ensure the widest 

possible attendance, at which th
e attached notice is to be 
read to the employees by the Respondent™s owner/man-
ager Weizhen Lin or, at the Respondent™s option, by a 

Board agent in Lin™s presence
, with translation available 
for Spanish-speaking and Mandarin-speaking employ-
ees.ﬂ   3. Substitute the attached notice for that of the admin-
istrative law judge.    
  APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
                                                                                             
 practicesŠsoliciting employees to decertify the Union; preparing, 
distributing, and collecti
ng affidavits in support 
of decertification; and 
unlawfully withdrawing recognition fr
om the Union in violation of a 
Board-approved settlement agreementŠ
were serious and affected the 
entire bargaining unit.    
Member Schaumber would not order a notice reading remedy.  The 
judge offered no reasons for the re
medy and Member Schaumber finds 
the unfair practices, though serious, do not warrant this extraordinary 

remedy.  
United Rentals, Inc
., 349 NLRB 853, 853 fn. 3 (2007); 
Chi-
nese Daily News, 346 NLRB 906, 909 (2006). 
 VINCENT
/METRO TRUCKING
, LLC
 291
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection  
Choose not to engage in any of these protected 
activities.   
 WE WILL NOT
 fail to provide the union necessary and 
relevant information concerning telephone and fax num-

bers, work schedules, and updated employee lists with 
contact information. 
WE WILL NOT
 bypass the Union and deal directly with 
employees by asking them if they want to be paid hourly 
or monthly. 
WE WILL NOT
 prepare affidavits or solicit our employ-
ees to sign documents indicating that they no longer want 
the Union to represent them. 
WE WILL NOT
 unlawfully withdraw recognition from 
the Union as the collective-ba
rgaining representative of 
our employees or when we have entered into a settlement 

agreement and have agreed to
 bargain with the Union for 
a period of time and that time has not passed.   
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
set forth above.  
WE WILL recognize and, on request, bargain collec-
tively with the Union as the 
exclusive representative of 
the Respondent™s employees in
 the following appropriate 
unit with respect to wages, hours, and other terms and 

conditions of employment and, if an agreement is 
reached, embody it in a signed document:  
 Respondent™s regularly scheduled full and part-time 
drivers excluding office clerical employees, guards, and 

supervisory employees as defined by the National La-
bor Relations Act, as amended. 
 WE WILL provide the Union with necessary and rele-
vant information concerning telephone and fax numbers, 
employee work schedules, and updated employee lists 

with contact information.   
 VINCENT/METRO 
TRUCKING
, LLC 
 Sandra C. Francis, Esq.
, for the General Counsel. 
Henry To, Esq., of Edina, Minnesota, for the Respondent-
Employer. 
Douglas J. Mork
, of Minneapolis, Minnesota, for the Charging 
Party-Union. 
DECISION STATEMENT OF THE 
CASE BRUCE D. ROSENSTEIN
, Administrative Law Judge. This case 
was tried before me on May 7,
 2009, in Minneapolis, Minne-
sota, pursuant to a complaint and notice of hearing (the com-
plaint) issued on March 13, 200
9, by the Acting Regional Di-
rector for Region 18 of the Natio
nal Labor Relations Board (the 
Board).  The complaint, based upon original and amended 
charges filed on various dates in 2008
1 and 2009 by United 
Food and Commercial Workers Local 789 (the Charging Party 
or Union), alleges that Vincent/Metro Trucking, LLC (the Re-
spondent or Employer), has engaged in certain violations of 
Section 8(a)(1) and (5) of the National Labor Relations Act (the 
Act).  The Respondent filed a timely answer to the complaint 
denying that it had committed any violations of the Act.  
Issues 
The complaint alleges that th
e Respondent violated Section 
8(a)(1) and (5) of the Act by refusing to provide necessary and 
relevant information to the Union, refusing to execute a written 
contract that was agreed upon by
 the parties, soliciting employ-
ees to withdraw recognition and 
withdrawing recognition of the 
Union as the exclusive collective-bargaining representative and, 
in a meeting with employees bypassed the Union and dealt 
directly with unit employees, 
by asking employees if they 
wanted to be paid hourly or monthly.  
On the entire record, including my observation of the de-
meanor of the witnesses, and after considering the briefs filed by 

the General Counsel and the Respondent, I make the following 
FINDINGS OF FACT
 I. JURISDICTION
 The Respondent is a lim
ited liability company engaged in the 
delivery of food and other goods to
 Asian restaurants, with its 
principal office and place of business located in Minneapolis, 
Minnesota.  Respondent in cond
ucting its business transported 
goods valued in excess of $50,000 from its Minneapolis, Min-
nesota facility directly to othe
r enterprises located outside the 
State of Minnesota.  The Respondent admits and I find that it is 
an employer engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act and that the Union is a labor 
organization within the meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 A.  Background 
Douglas Mork, the organizing director for the Charging 
Party, was contacted in July 
2007 by a number of Respondent™s 
employees.
2 The Union was certified on August 27, 2007, to represent 
Respondent™s regularly scheduled full and part time drivers.   
On or about April 3, the Regional Director for Region 18 ap-
                                                          
 1 All dates are in 2008 unless otherwise indicated. 
2 In July 2007, the majority of Respondent™s 13 employees were 
Spanish speaking Latino drivers.  The complement of the Respondent™s 
work force has now changed dram
atically with Mandarin Chinese 
employees now representing the majority of the 13 employees at the 

facility.  The Respondent provides apartments at no cost for the Manda-
rin Chinese employees but does not do so for the Latino employees.  In 
addition, the Mandarin Chinese employees receive their personal mail 

(bank statements and telephone bill
s) at the Respondent™s business 
address.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 292 
proved a Board settlement agreement in Cases 18ŒCAŒ18503, 
18ŒCAŒ18552, and 18ŒCAŒ18616 in which Respondent agreed 
to recognize and to bargain in good faith with the Union on 
behalf of all unit employees fo
r at least 12 months from the 
date of approval of the settlement agreement unless a contract 
or bargaining impasse was reached during the 12 months (GC 
Exh. 4(a)-(g)).   
At all material times Weizhen (Vincent) Lin held the posi-
tion of owner/manager of Vincen
t Trucking while Weiyi Lin is 
the owner/manager of Metro Trucking. 
A.  The 8(a)(1) and (5) Allegations 
1. The refusal to provide information 
The General Counsel alleges in paragraphs 11(a) through (g) 
of the complaint that the Respondent refused to provide neces-
sary and relevant information to the Union. 
Facts 
By email dated August 7, the Union requested that the Re-
spondent furnish it with their updated telephone and fax num-
bers (GC Exh. 16).   
On September 5, the Union or
ally requested the Respondent 
to provide it with the work schedules for Unit employees. 
By email dated November 11, the Union requested the Re-
spondent to furnish it with cont
act information for new drivers 
and an updated employee list 
with contact information (GC 
Exh. 10).   
Discussion 
The Board has held that a union is entitled to requested in-
formation ﬁif there is a probability 
that such data is relevant and 
will be of use to the union in fulfilling its statutory duties as the 
employees™ exclusive bargaining representative.ﬂ  
Southern 
Nevada Builders Assn
., 274 NLRB 350, 351, (1985).  This 
liberal discovery-type standard 
nevertheless contains an impor-
tant limitation:  the data must 
be of use in fulfilling statutory 
duties.  The ﬁduty to furnish . . . information stems from the 
underlying statutory duty imposed
 on employers and unions to 
bargain in good faith with respect
 to  mandatory subjects of 
bargaining.ﬂ  
Cowles Communications, Inc
., 172 NLRB 1909 
(1968).  It is long-established law that the duty to bargain in good 
faith embodied in Section 8(a)(5
) of the Act includes the obli-
gation of employers to provide their employees™ collective-
bargaining representatives with requested information which is 
relevant and necessary to the representative™s duty to bargain 
on behalf of employees. 
NLRB v. Acme Industrial Co
., 385 U.S. 432 (1967).  Such information may be needed for bargaining, 
for administering and policing collective-bargaining agree-
ments, for communicating with ba
rgaining unit members, or for 
preserving unit employees™ work
, among other reasons.  The 
requested information at issue in this case falls into the cate-
gory of communicating with bargaining unit members and rep-
resentatives of the Respondent. 
The record evidence confirms 
that the Respondent refused to 
provide any of the information requested by the Union as set 
forth in the complaint allegations.  In this regard, Mork™s unre-
butted testimony confirms that 
the information was requested 
and the Respondent did not offer any evidence during the 
course of the hearing to establish that the requested information 
was provided to the Union.   
Under these circumstances, and 
particularly noting that the 
information sought by the Union is necessary and relevant, I 
find that the Respondent™s refusal to provide the requested in-
formation violates Section 8(
a)(1) and (5) of the Act.  
Wayne-view Care Center
, 352 NLRB 1089, 1115 (2008) (requested 
information on changes to work force, current schedule for 
each department, and information about current employees 
presumptively relevant) 
2.  Did the parties reach agreement on a  
collective-bargaining contract? 
The General Counsel alleges in paragraph 12 of the com-
plaint that the Respondent and the Union reached full and com-
plete agreement with respect to terms and conditions of em-
ployment of the Unit to be incorporated in a collective-
bargaining agreement, however since December 1, the Respon-
dent has failed and refused to execute a written contract em-
bodying the agreement.  
Facts 
The parties commenced discussions in January 2008 in an ef-
fort toward reaching their initial collective-bargaining agree-

ment.  Mork served as the Union™s chief negotiator and one or 
two members of the bargaining
 unit attended all bargaining 
sessions.  The Employer was represented by Vincent and his 
attorney. 
While the parties made substantial progress and reached ten-
tative agreement on a number of contract articles, there re-
mained six outstanding issues wh
en the parties met on Septem-
ber 5.  They included seniority 
of employees, wa
ges, overtime, 
the type of wage system to be utilized, vacations, and holidays.  
These issues are reflected in Mork™s bargaining notes (GC Exh. 
5).  Initially, the Employer preferred to pay employees on an 
hourly basis but during the course of negotiations proposed that 
employees should be able
 to choose whether they wanted to be 
paid on an hourly basis or receive a monthly salary.  The Union 
initially proposed that employees 
should be paid hourly but if a 
monthly salary system was prefe
rred they required that dollar 
figures must be included as part of the negotiation process.  The 
Union, however, made it clear that they were not in favor of a 
monthly salary system at the 
September 5 negotiation session.  
The last face-to-face negotiation session took place on Sep-
tember 19.  According to the Union, the parties reached agree-
ment on the subject of seniorit
y for employees, holidays, vaca-
tion, and agreed on a bifurcated wage rate system (GC Exh. 6).  
They also made progress on some
 of the other outstanding is-
sues.  Mork requested the Empl
oyer to convey the details of 
their final position and the Employer agreed at the end of the 
meeting to provide the Union with a final contract offer.  
By dated September 26, the 
Respondent provided the Union 
its final contract offer (GC Exh. 7 and 8, R. Exh. 8). 
By email dated December 1, Mork informed the Respondent 
that their last, best, and final contract offer was conditionally 
ratified by the unit employees on November 30.  The Union 
apprised the Respondent that wh
at the employee™s ratified, 
however, was the final offer expressed at the bargaining table 
 VINCENT
/METRO TRUCKING
, LLC
 293
between the parties that was different then the hourly wage 
article contained in the Employer™s last, best, and final offer.  
The Union then pointed out to the Respondent that they noticed 
a major problem with the written contract offer that the Re-
spondent had proposed as its last, 
best, and final offer.  Accord-
ing to the Union, the Respondent neglected to add any language 
and details of a monthly pay option and offered to add them to 
the final contract offer.  By return email dated December 2, the 
Respondent offered to add the language and send it to the Un-
ion (GC Exh. 11).  
By letter dated December 12, the Respondent informed the 
Union that they were immediat
ely withdrawing recognition of 
the Union as the representative of their employees.  
The Respondent further informed the Union that it had re-
ceived signatures from the majority of the drivers indicating they 
no longer wanted to be represented by the Union (GC Exh. 13).   
By letter dated December 24, the Union informed the Re-
spondent that it does not recogn
ize the withdrawal of recogni-
tion on numerous grounds.  The Un
ion then apprised the Em-
ployer that since they did not receive the corrected contract 
language as promised on December 2, it had taken the liberty of 
preparing a final contract for their signature.  The Union noted 
that the contract took effect on December 1, and expected the 
agreement to be implemented (GC E
xh. 14Œ15 and R. Exh. 8).      
Discussion 
Contrary to the General Counsel, I do not find that the par-
ties reached a full and complete agreement on or about Novem-
ber 30.  Therefore, for the fo
llowing reasons, the Respondent 
did not fail and refuse to execute a written contract with the 
Union. On September 26, the Respondent followed through on its 
commitment at the September 19 
bargaining session, and sent 
the Union its last, best, and fina
l offer (GC Exhs. 7, 8, and R. 
Exh. 8).  That contract offer sp
ecifically includes in Article 15 
that the Respondent will pay its 
employees on an hourly basis.  
On October 27, the Respondent sent an email to the Union and 
inquired whether the Unit employ
ees had decided to adopt the 
proposed final contract offer previously forwarded on Septem-
ber 26 (GC Exh. 9).   
On November 11, the Union informed the Respondent that it 
would be voting on the contract shortly (GC Exh. 10).   
On December 1, the Union informed the Respondent that the 
unit employees conditionally ratified the Employer™s last, best, 
and final contract offer.  Howe
ver, the Union advised the Re-
spondent that the employees did not ratify the contract offer 
proposed by the Employer.  Rather
, it ratified a final contract 
offer that was expressed at th
e bargaining table.  The Union 
pointed out that the last, best, and final contract offer of the 
Respondent did not contain any la
nguage or details concerning 
a monthly pay system. 
 The Union then offered to add this pro-
vision or suggested the Respondent could do so (GC Exh. 11).  
On December 2, the Respondent indicated it would add the 
monthly pay system option to its 
last, best, and final contract 
offer but it never did so (GC Exh. 11).   
By letter dated December 24, since the Union did not receive 
the promised corrected contract 
language, it took the liberty of 
preparing a final written contract for the Respondent™s signa-
ture (GC Exhs 14, 15 and R. Exh. 9).  
In comparing the last, best, and final contract offer of the Re-
spondent with the final written c
ontract that the Union prepared 
and the unit employees ratified, there are a number of differ-
ences.  For example, article 15
 is different than the Respon-
dent™s final contract offer that
 proposes to pay unit employees 
on an hourly basis.  Section 15.1 of the Union™s written contract 
permits employees to determine whether they want to be paid 
on an hourly basis for all hours worked or on the current 
monthly salary system.  Additi
onally, it notes that employees 
may switch systems with 2 week
s™ notice given to the Em-
ployer.  However, Lin™s unrebu
tted testimony establishes that 
the parties never discussed at ei
ther the September 5 or 19 bar-
gaining sessions the issue of switching systems with 2 weeks™ 
notice given to the Employer nor do Mork™s notes reflect dis-
cussing such an option.  Section 15.2 reflects changes for col-
lected bonus pay and section 15.3
 provides a pay scale for em-
ployees to be paid on a monthly basis. 
The index of the Respondent™s la
st, best, and final contract 
offer is different from the inde
x in the Union™s final written 
contract.  The effective date of the agreement, December 1, is 
inserted in the Union™s final contract while no date appears in 
the Respondent™s last, best, and final contract offer.  Indeed, the 
evidence establishes that no discussions occurred during bar-
gaining about an effective da
te for the agreement nor do 
Mork™s notes confirm that discussions took place on a firm 
execution date.
3  Lastly, article 11, Di
scipline and Discharge, 
has different section numbers in 
the Union™s final contract offer 
when compared with the Respondent™s last, best, and final con-
tract offer.  Contrary to the Ge
neral Counsel™s argument in brief 
that the above omissions are inadvertent I find that the inclu-
sion by the Union of language that employees may switch sys-
tems with 2 weeks™ notice to the Employer and inserting an 
effective date for the agreement when no such discussions on 
these issues occurred during bargaining, are material differ-
ences between the parties.  See, 
Waxie Sanitary Supply
, 337 NLRB 303, 310Œ311 (2001) and cases cited therein.  
I also note the Union™s notes for the September 5 and 19 bar-
gaining sessions (GC Exhs. 6 and 7) do not contain any em-
ployer initials indicating that they are in agreement with a bi-
furcated wage system for unit 
employees.  Moreover, no evi-
dence was presented by the General Counsel that any of the 
proposals contained in the Union™
s notes could be implemented 
piecemeal without full and complete agreement on all contract 
articles. 
The Board recognizes that in the normal course of negotia-
tions, there is much give and take until a final collective-
bargaining agreement is reached.  Frequently, agreement may 
be reached on some issues only to be modified as other issues 
come into play.  Consequently, the Board has adopted the view 
that tentative agreements made 
during the course of contract 
negotiations are not 
final and binding.  
Taylor Warehouse 
Corp., 314 NLRB 516, 517 (1994), enfd. 98 F.3d 892 (6th Cir. 
1996).  Absence explicit evidence, no agreement becomes final 
                                                          
 3 The lone reference to a December 1 effective date is noted in an 
email dated December 2, wherein Mo
rk sates ﬁShall we put December 
1 as an effective dateﬂ (GC Exh. 11). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 294 
and binding until the final contract, 
in its entirety, is reached.  
Stroehmann Bakeries, Inc
., 289 NLRB 1523, 1524 (1988).   
In summary, I find that the Unio
n did not ratify the last, best, 
and final contract offer proffered by the Employer.  Rather, the 
Union at the ratification vote, 
presented unit employees with 
wage proposals and other contract articles different than what 
the Employer had proposed in its 
last, best, and final contract 
offer. Under these circumstances, I find that there was no meeting 
of the minds between the partie
s and the Respondent™s refusal 
to execute the Union™s final written contract is not violative of 
Section 8(a)(1) and (5) of the Act.   
Therefore, I recommend that paragraph 12 of the complaint 
be dismissed.    
3. Solicitation of employees 
The General Counsel alleges in paragraph 5 of the complaint 
that Weiyi Lin solicited various
 individual unit employees to 
each sign a document indicating that the employee no longer 
wished to be represented by the Union. 
Facts 
Xiao Dong Wang commenced employment with the Re-
spondent on October 1, 2007, a period after the Union was 
certified at the Respondent.  He
 lives in a company apartment 
and pays no rent to the Respondent. 
Wang testified that Lin gave 
him a document and asked him to sign it.  The document stated in pertinent part that Wang no 
longer wanted the Union to re
present him (GC Exh. 2 and R 
Exh. 1).
4   
Dawei Sun also commenced work at the Respondent after 
the Union™s certification and lives with Wang in the company 
apartment that is paid for by the Employer.  Sun testified that 
he signed a document on December 12, indicating that he no 
longer wanted the Union to re
present him (GC Exh. 3 and R 
Exh. 2).  Sun stated that he was told by a fellow driver that Lin 
had left the document for him to sign. 
Lin testified and admitted that he is referred to as the third 
boss by the employees.  He noted that in December 2008 there 
were 13 members of the Unit of which seven were Chinese and 
six were Latino drivers.  Lin admitted that he prepared the affi-
davits, gave them to, and direct
ed the seven Chinese drivers to 
sign the affidavits indicating that they no longer wanted the 
Union to represent them (R Exhs. 1Œ7).  He did not give the 
same affidavit to the six 
Latino employees.     
Discussion 
It is well settled that an empl
oyer violates Section 8(a)(1) of 
the Act by ﬁactively soliciting, encouraging, promoting, or 
providing assistance in the initiation, signing or filing of an 
employee petition seeking to dece
rtify its bargaining represen-
tative.ﬂ  
Wire Products Mfg. Co
., 326 NLRB 625, 640 (1998), 
enf. sub nom. mem. 
NLRB v. R.T. Blankenship & Associates, 
                                                          
 4 Wang stated in his pretrial affida
vit that Lin (third boss) gave him 
the document after he finished work and told him to sign it.  The docu-
ment was in Chinese and English and 
after he looked at it he signed it.  
Wang stated that he signed the document because Lin is his boss and he 

pays him (GC Exh. 17).   
Inc., 210 F.3d 375 (7th Cir. 2000).  In determining whether an 
employer™s assistance is unlawfu
l, the appropriate inquiry is 
ﬁwhether the Respondent™s conduc
t constitutes more than min-
isterial aid.ﬂ  
Times Herald, 253 NLRB 524 (1980).  In making 
that inquiry, the Board considers the circumstances to deter-
mine whether ﬁthe preparation, 
circulation, and signing of the 
petition constituted the free and uncoerced act of the employees 
concerned.ﬂ  
Hall Industries
, 293 NLRB 785, 791 (1989), enfd. 
mem. 914 F.2d 244 (3d Cir. 1990) 
(employer violated Section 
8(a)(1) by actively assisting a de
certification effort ﬁin the con-
text of serious unfair labor practicesﬂ).   
Applying these principles here
, I find that the Respondent™s 
conduct constituted more than mere ministerial aid, and was 
therefore unlawful.  In this re
gard, in reviewing the testimony 
of Wang and Sun and the admissions
 against interest by Lin, 
the General Counsel has conclusively established that the affi-
davits were prepared by the Respondent who instructed the 
employees to sign them.  It is evident, as testified to by Wang 
that the Chinese employees are beholden to the Respondent 
who provide them free lodging and good paying jobs.  There-
fore, the signing of the affidavits by the employees was not a 
free and uncoerced act.   
For all of the above reasons, 
I find in agreement with the 
General Counsel, that the Responde
nt violated Section 8(a)(1) 
of the Act when it solicited unit employees to sign the affidavits 
indicating they no longer wanted the Union to represent them.  
Nassau Glass Corp., 222 NLRB 792 (1976) (shop foreman 
drafted, sponsored, and presente
d to employees for their signa-
tures decertification petition in violation of the Act) 
4. Was the withdrawal 
of recognition lawful? 
The General Counsel alleges in paragraph 13 of the com-
plaint that the Respondent with
drew its recognition of the Un-
ion as the exclusive collective-bargaining representative of the 
Unit. Facts 
By letter dated December 12, the Respondent informed the 
Union that it was withdrawing recognition and noted that it had 
obtained the signatures from a majority of the employees to 
support its position that they no longer wanted the Union to 
represent them (GC Exh. 13).  
Discussion 
In Levitz Furniture Co. of the Pacific
, 333 NLRB 717 
(2001), the Board held that an employer must show a union™s 
actual loss of majority support in order to lawfully withdraw 
recognition.  That decision, 
however, was limited to cases 
where there have been no unfair labor practices committed that 
tend to undermine employees™ support for unions.  The Board 
went on to note that it con
tinues to adhere to its well-
established policy that employ
ers may not withdraw recogni-
tion in a context of serious unr
emedied unfair labor practices 
tending to cause employees to become disaffected from the 
union nor can it rely on any expr
ession of disaffection by its 
employees which is attributable
 to its undermining support for 
the Union.  
Applying those principles here, I find that the Respondent pre-
pared, initiated, and required the seven Chinese employees to 
 VINCENT
/METRO TRUCKING
, LLC
 295
sign the affidavits withdrawing re
cognition of the Union.  Thus, 
the withdrawal of recognition executed by employees who were 
beholding to the Employer for their lodging and livelihood is not 
an act free from coercion.  Accord
ingly, the affidavits signed by 
the employees were tainted by th
e Employer™s unfair labor prac-
tices and consequently the resu
lting withdrawal of recognition 
violated Section 8(a)(1) and (5) of the Act.   
I am also in agreement with 
the General Counsel™s additional 
argument that the withdrawal of the Union™s recognition vio-
lated the Board™s previously approved settlement agreement 
executed by the Respondent in April 2008.  In this regard, the 
Respondent agreed to recognize
 the Union as the exclusive 
collective-bargaining representati
ve of its employees and to 
bargain in good faith for a period of 12 months.  Since the 
withdrawal of recognition occurred on December 12, at a time 
within the 12-month period, it translates into a refusal to recog-
nize and bargain with the Union in
 violation of Section 8(a)(1) 
and (5) of the Act.    
5. Did the Respondent bypass the Union? 
The General Counsel alleges in paragraph 14 of the com-
plaint that about late February
 2009, in a meeting with some 
unit employees held at Respond
ent™s Minneapolis, Minnesota facility, Respondent by its Own
er/Manager Weizhen Lin and 
by an unnamed agent, bypassed the Union and dealt directly 
with unit employees by asking employees if they wanted to be 
paid hourly or monthly. 
Facts 
Wang™s trial testimony and his pretrial affidavit indicate that 
he was instructed to attend a Sunday meeting on his day off in 
late February 2009 with the six 
other Chinese employees.  The 
meeting was held at the facility but none of the Latino employ-
ees attended the meeting nor was any representative of the Un-
ion in attendance.  Present fo
r the Respondent was Vincent, 
Third Boss Lin, and the Employer™s attorney.  Vincent did the 
majority of the talking and he
 discussed the differences be-
tween receiving an hourly or monthly salary.  Vincent then 
asked the assembled employees 
for their opinion about which 
salary they would prefer.  Wang
 expressed his opinion that he 
did not want to change the present situation of being paid on a 
monthly basis.  Vincent also informed the employees about 
prior contract discussions with the Union and stated that if they 
were to be paid on an hourly basis that new drivers would earn 
$9 and current drivers would receive between $10 and $11 per 
hour.  Sun also attended the Febr
uary 2009 Sunday meeting and 
testified similar to Wang.  He confirmed that neither the Latino 
drivers nor any representative of the Union attended the meet-

ing.  Sun testified, that duri
ng the meeting, Vincent asked the 
employees whether they wanted to 
be paid hourly or monthly.   
Vincent testified during the h
earing but no questions were 
proffered concerning his participation in the late February 2009 
meeting.   Therefore, the testimony of Wang and Sun stands unrebutted.  
Discussion  
Section 8(a)(5) of the Act provides that an employer com-
mits an unfair labor practice by 
refusing to bargain collectively 
with the exclusive representative of its employees.  The duty to 
bargain is defined in Section 8(d).  The obligation to bargain in 
good faith requires, ﬁat a minimu
m recognition that the statu-
tory representative is the one with whom the employer must 
deal in conducting negotiations, and that it can no longer bar-
gain directly or indire
ctly with employees.ﬂ  
General Electric 
Co., 150 NLRB 192, 194 (1964), enfd. 418 F.2d 736 (2d Cir. 
1069), cert. denied 397 U.S. 965 (1970).  Indeed, it is not 
enough that the employer comm
unicates with its employees 
about wages, hours or worki
ng conditions; such communication 
must be made with the intent to, or for the purpose of, circum-
venting bargaining with the union.  
Emhart Industries, 
297 NLRB 215, 225 (1989).   
The Board in Permanente Medical Group
, 332 NLRB 1143, 
1144 (2000), citing Southern California Gas Co
., 316 NLRB 979 (1965), held that in order to prove unlawful direct dealing 
in violation of Section 8(a)(5) of
 the Act the following criteria 
must be established: 
 (1) the employer was communicating directly with union-
represented employees; (2) the discussion was for the purpose 
of establishing or changing 
wages, hours, and terms and con-
ditions of employment or unde
rcutting the union™s role in 
bargaining; and (3) such communication was made without 
notice to, or to the exclusion of the union. 
 In Emhart, the Board found that an employer did not engage 
in direct dealing even though 
it conducted several mandatory 
employee meetings, w
ithout notice to the union, on procedures 
for productivity and quality control,
 topics that were also the 
subjects of ongoing negotiations with the union.  Since the 
employer was not promising any be
nefits in these meetings to 
the exclusion of the union, the Board held that its intent was not 
to undermine the union and thus there was no unlawful direct 
dealing.   The evidence in the subject case is unlike what occurred in 
Emhart.  Rather, the Respondent di
rected its Chinese employ-
ees to attend a mandatory meeting on their day off and ex-
cluded its Latino employees as 
well as any union representa-
tives.  Since the employees were
 requested to give their opin-
ions as to which salary structur
e they preferred, the subject of 
the meeting directly impacted 
wages and other terms and condi-
tions of employment.  In addition, Respondent referenced prior 
contract discussions with the 
Union and informed employees 
that if they were paid by the hour that new employees would 
earn $9 while current employees would receive between $10 
and $11 per hour. 
Based on the forgoing, the evidence establishes that Vincent 
directly communicated with uni
on represented employees and 
such communication was made w
ithout notice to the Union.  
The meeting was held with only 
a portion of the unit employees 
and those in attendance were direct
ed to attend on their day off.  
The evidence also confirms that Vincent discussed the Union 
and asked the employees their opinion whether they wanted to 
be paid on an hourly or monthly ba
sis.  I also note that Vincent 
is a principal member of the 
Respondent™s bargaining team and 
is responsible for developing co
llective-bargaining proposals.  
He also possesses sole author
ity for making any changes to 
terms and conditions of employment.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 296 
For all of the above reasons, I find that the Respondent vio-
lated Section 8(a)(1) and (5) of the Act when it held the late 
February 2009 meeting with unit employees, and directly by-
passed the Union by asking employees if they wanted to be 
paid on an hourly or monthly basis.   
CONCLUSIONS OF LAW 1. The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. By failing to provide nece
ssary and relevant information 
to the Union, by bypassing the Un
ion and dealing directly with 
unit employees, by preparing affidavits soliciting employees to 
withdraw recognition of the Uni
on and thereafter withdrawing 
recognition of the  Union as th
e employees collective-bargain-
ing representative, the Respondent engaged in unfair labor 
practices within the meaning of 
Section 8(a)(1) and (5) of the 
Act.   
4. The Respondent did not violate Section 8(a)(1) and (5) of 
the Act when it refused to execute a written contract after nego-
tiations with the Union. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirm
ative action designed to effectu-
ate the policies of the Act. 
The Respondent must convene 
a meeting for all unit em-ployees during working time at its facility and Owner/Manager 
Weizhen Lin must read aloud the notice to employees to the 
assembled employees, as well as to a Board agent whom the 
Respondent permits to be present 
at the meeting.  Further, the 
Respondent must provide at it
s own expense, Mandarin Chi-
nese and Spanish language inte
rpreters, who shall translate aloud for the assembled unit employees the language of the 
notice.  The notice must be posted in conspicuous places and 
versions of the notice must contain Mandarin Chinese and the 
Spanish language in addition to a copy of the notice in the Eng-
lish language.  On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
5 ORDER The Respondent, Vincent/Metro Trucking, LLC, Minneapo-
lis, Minnesota, its officers, agents, successors, and assigns, 
shall 1. Cease and desist from 
(a) Refusing to provide necessa
ry and relevant information 
to the Union. 
                                                          
 5 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
(b) Distributing to employees affidavits that solicit and en-
courage them to withdraw rec
ognition of the Union as their 
collective-bargaining representative. 
(c) Withdrawing recognition from the Union and refusing to 
meet and bargain in good 
faith with the Union. 
(d) Bypassing the Union and dealing directly with unit em-
ployees by asking them if they want to be paid hourly or 
monthly.  
(e) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Provide the Union with updated telephone and fax num-
bers, the work schedules of unit employees and the contact 
information for new and current employees along with an up-
dated employee list.   
(b) Immediately recognize the Un
ion as the exclusive collec-
tive-bargaining representative of the unit employees and nego-
tiate with the Union for a period of
 at least 4 months toward an 
initial collective-bargaining ag
reement or until a good faith 
impasse is reached due to its failure to abide with a prior set-
tlement agreement approved by the Board. 
(c) Within 14 days after service by the Region, post at its fa-
cility in Minneapolis, Minnesota, copies of the attached notice 
marked ﬁAppendix.ﬂ
6 Copies of the notice, on forms provided 
by the Regional Director for Re
gion 18, after being signed by 
the Respondent's authorized repr
esentative, shall be posted by 
the Respondent immediately upon 
receipt and maintained for 
60 consecutive days in conspicuous
 places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 

mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since April 3, 2008. 
(d) Within 21 days after service by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED
 that the complaint is dismissed inso-
far as it alleges violations of
 the Act not specifically found. 
                                                           
 6 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
   